This cause was admitted to this court on motion to certify the record. Later a motion was made by the defendant in error to dismiss the petition in error on the ground that no bill of exceptions had been allowed and that the assignments of error were not properly presented by the pleadings and the journal entries. Thereafter upon motion of plaintiff in error a continuance was granted to permit a further application in the Court of Appeals to incorporate the findings of fact in the journal entry of that court. The Court of Appeals denied the relief sought. The cause therefore stands in this court without sufficient record to present the assignments of error set forth in the petition in error. The motion to dismiss the petition in error will therefore be sustained.
Petition in error dismissed.
MARSHALL, C.J., DAY, ALLEN, KINKADE, ROBINSON, JONES and MATTHIAS, JJ., concur. *Page 735